Per Curiam.
A creditor, though entitled to object to the credits or charges in an administration account, exhibited for settlement, cannot go into the Orphans’ Court to ^recover his debt. It is the executor, and not the- court, that administers the assets. The remedy is not in equity but at law ; and the personal representative of the decedent is, for purposes of personal recourse, entitled to trial by jury, and every other constitutional advantage which might have been insisted on by him whom he represents. The Orphans’ Court has doubtless power to make distribution, but not among creditors. It can be made only when the debts, are paid and the accounts settled; consequently only when there is no creditor to claim. We pretend not to determine whether the debt or contract is barred by the statute of limitations—that is á matter to be determined in an action at law—at present we say no more than that the creditor could not interfere with the distribution in the Orphans’ Court; and that his exceptions, for that reason only, were properly disregarded.
Report of the auditor, and decree of the court affirmed.